DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salahieh (U.S. Patent Application Publication No. 20170042615).
Regarding claims 1 and 6, Salahieh teaches a medical probe/method for irreversible electroporation with irrigation ([0137], [0188-0189]; Fig. 37A-C; the method is inherent through use of the device), the medical probe comprising: a shaft for insertion into an organ of a patient (Fig. 37A-C, element 85; Fig. 63A-B, element 57); and a frame coupled to a distal end of the shaft (Fig. 37A-C, element 34; Fig. 63A-B, element 34), the frame comprising: a plurality of electrodes disposed on an outer surface of the frame and configured to apply irreversible electroporation (IRE) to tissue by applying voltage pulses ([0098], [0137]; Fig. 37A-C, element 6); and one or more irrigation channels, configured to flow irrigation fluid in a vicinity of the electrodes ([0188-0189], [0210]; Fig. 37A-C, element 
Regarding claims 2 and 7, Salahieh further teaches wherein the irrigation channels comprise one or more irrigation holes located in a vicinity of edges of the electrodes and configured to flow the irrigation fluid from the irrigation channels into ambient environment thereof ([0210]; Fig. 37A-C, element 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Messing (U.S. Patent Application Publication No. 20030004506).
Regarding claims 3 and 8, Salahieh teaches all the elements of the claimed invention as stated above.
Salahieh does teach that fluid can be pumped through the expandable member (i.e. an irrigation channel) to allow for cooling of said expandable member, the tissue being treated from the expandable member, and/or the electrodes disposed on the surface of the expandable member ([0098], [0189]; Fig. 63A; it is stated that the electrodes 6 can be a part of the flex circuit 87 in [0098]).
Salahieh does not teach wherein the irrigation channels are thermally coupled to the electrodes, and are configured to flow the irrigation fluid in a closed circuit to remove heat from edges of the electrodes.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Salahieh to where the irrigation channels are thermally coupled to the electrodes, and are configured to flow the irrigation fluid in a closed circuit to remove heat from edges of the electrodes as taught by Messing in order to adequately dissipate any excess heat that may build up during use of the device thus making the device safer as disclosed in [0033-0034] of Messing.
Regarding claims 4 and 9, the combination of Salahieh and Messing teaches all the elements of the claimed invention as stated above.
Salahieh does not teach wherein the irrigation channels are made of a thermally conducting material.
Messing further teaches wherein the irrigation channels are made of a thermally conducting material ([0030], [0033-0034]; Fig. 2, elements 220, 230, 260).
.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Messing and in further view of Laske (U.S. Patent Application Publication No. 20130197498).
Regarding claims 5 and 10, the combination of Salahieh and Messing teaches all the elements of the claimed invention as stated above.
Salahieh and Messing do not teach wherein the thermally conducting material comprises Nitinol.
Laske, in a cryoablation device that utilizes nitinol for heat transfer, teaches using nitinol as a thermally conducting material to allow for cooling of the outside element ([0034]; in this device, cryogenic fluid is passed through the nitinol tube 16 such that the coil 12 is able to operate in a cryogenic fashion. Although the temperatures found in Laske would be different than those found in modified Salahieh (i.e. the temperature of the outer coil being about room temperature and the temperature of the inner nitinol tube being that of a cryogenic fluid in Laske and the temperature of the electrode (outer region) being some temperature above physiological temperature and inner irrigation channel being that of a cooled fluid but not cooled to the point of cryogenic application in modified Salahieh), the way that heat would be transferred would be the same since heat would move from the outer region into the inner region since in both cases, the outer regions are greater in temperature than the inner regions.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Salahieh and Messing to where the thermally conducting material comprises Nitinol as taught by Laske in order to ensure that proper heat transfer was able to occur 
Furthermore, the thermal properties of nitinol are included in this office action has a non-patent literature document entitled “Nitinol technical properties” authored by Johnson Matthey strictly as an evidentiary reference to show that nitinol is a thermally conductive material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794